DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 10, 14, and 15 are objected to because of the following informalities:  
Claim 10 recites “controls the vehicle to dive based on a result of the determination” where Examiner assumes Applicant intended to recite “controls the vehicle to drive based on a result of the determination”. 
Claim 14 recites “the controller controls to be switched to the manual driving mode” where Examiner assumes Applicant intended to recite “the controller switches control to the manual driving mode” or similar.
Claim 15 recites “controls to be switched to the manual driving mode” where Examiner assumes Applicant intended to recite “controlis switched to the manual driving mode” or similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "importance level" in claim 16 is a relative term which renders the claim indefinite.  The term "importance level of received information" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites “to drive based on an importance level of received information”, the meaning of the passage is unclear, as no specific output is made clear by the claim language, such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. Applicant’s specification fails to clarify the meaning of the claim language, reciting “the controller 170 may determine that information received from traffic-related server is more important than information received from an entertainment server”, it is unclear how the vehicle drive control would be performed differently if receiving entertainment information versus receiving traffic information. 
Claim(s) 17 depend(s) upon claim 16, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale. 
The Examiner further notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Therefore a lack of §102/103 rejections to claims rejected under §112(b) should not be construed to imply that said claims are allowable over the prior art.
The term "relatively large" in claim 20 is a relative term which renders the claim indefinite.  The term "relatively large intensity information" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	   
Claim(s) 1-8, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nickel et al. (US 2021/0294331).
	In regard to claim 1: Nickel et al. discloses an autonomous vehicle (see [0020]) comprising: a communication device configured to generate communication 5intensity information when communicating with an external device (see [0033]); and a controller configured to control the vehicle to drive based on the communication intensity information (see [0038]).
In regard to claim 2: Nickel et al. discloses the autonomous vehicle of claim 1, further comprising a user interface apparatus (see [0040]) configured to receive a user input for driving based on the communication intensity information (see [0040]), wherein the controller controls the vehicle to drive based on the communication intensity information (see [0040], [0038]), when the user input 15is received (see [0040]). 
In regard to claim 3: Nickel et al. discloses the autonomous vehicle of claim 2, wherein the user interface apparatus outputs the communication intensity information (see [0068]).
In regard to claim 4: Nickel et al. discloses the autonomous vehicle of claim 1, wherein the controller decides a driving lane (see [0040]), based on the communication intensity information (see [0040], [0033]), and controls the vehicle to drive on the62Attorney Docket No.: 20349-0413US1 Client Ref: LG19-353US-PC(16FVCT017PCO US01)decided driving lane (see [0040]).
In regard to claim 5: Nickel et al. discloses the autonomous vehicle of claim 4, wherein, when the driving lane is preset, the controller changes the driving lane (see [0040], [0037]), 5based on the communication intensity information (see [0040], [0033]), and controls the vehicle to drive according to the changed driving lane (see [0044], [0037]).
In regard to claim 6: Nickel et al. discloses the autonomous vehicle of claim 5, wherein the controller generates a map (see [0042]) in which communication intensity is 10matched for each lane and section, based on the communication intensity information (see [0068]), and decides a lane and a section that have a relatively high communication intensity as a driving lane (see [0046]). 
In regard to claim 7: Nickel et al. discloses the autonomous vehicle of claim 6, further comprising a 15user interface apparatus (see [0068]), wherein the controller outputs the map and decided driving lane information through the user interface apparatus (see [0046], [0068]).
In regard to claim 8: Nickel et al. discloses the autonomous vehicle of claim 1, wherein the 20controller sets a route based on the communication intensity information (see [0040]), and controls the vehicle to drive according to the set route (see [0040], [0042], [0043]).
In regard to claim 18: Nickel et al. discloses the autonomous vehicle of claim 1, wherein the communication intensity information is acquired based on a distance between the vehicle and a base station (see [0033], [0018]) and a direction 15of the vehicle (see [0026]).
In regard to claim 19: Nickel et al. discloses the autonomous vehicle of claim 1, wherein the communication intensity information is received from the external device through the communication device (see [0033]).
In regard to claim 20: Nickel et al. discloses an operating method for an autonomous vehicle (see [0012]), the method comprising: acquiring communication (see [0033]), when communicating with an external device (see [0033]); generating a map in which communication intensity is matched for each lane and section, based on the communication 5intensity information (see [0042], [0068]); deciding a driving lane by using a lane and a section that have a relatively large communication intensity (see [0046]); and outputting the map and information on decided driving lane through a user interface apparatus (see [0068]).
Claim(s) 1, and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ratnasingam (US 9672734).
In regard to claim 1: Ratnasingam discloses an autonomous vehicle (see Abstract) comprising: a communication device configured to generate communication 5intensity information when communicating with an external device (see column 3 lines 27-31); and a controller configured to control the vehicle to drive based on the communication intensity information (see column 11 lines 56-62, and column 12 lines 23-35).
In regard to claim 10: Ratnasingam discloses the autonomous vehicle of claim 1, wherein the controller determines whether a communication intensity value acquired through the communication device is equal to or less 10than a threshold value (see column 33 lines 7-11), and controls the vehicle to [drive] based on a result of the determination (see column 33 lines 11-16).
In regard to claim 11: Ratnasingam discloses the autonomous vehicle of claim 10, wherein, in a state where a vehicle route is preset and the vehicle is driving 15according to the preset vehicle route, when the communication intensity value is determined to be equal to or less than the threshold value (see column 23 lines 25-39), the controller changes the vehicle route and controls the vehicle to drive according to the changed route (see column 33 lines 11-16).
In regard to claim 12: Ratnasingam discloses the autonomous vehicle of claim 11, further comprising a user interface apparatus (see column 60 lines 1-5), wherein the controller controls to output change information of the vehicle route through the user interface64Attorney Docket No.: 20349-0413US1 Client Ref: LG19-353US-PC(16FVCT017PCO US01)apparatus (see Figure 2), and controls the vehicle to drive according to the changed route, when a user input for driving according to the changed route is received through the user interface apparatus (see column 14 lines 42-51, and column 15 lines 4-11). 
In regard to claim 13: Ratnasingam discloses the autonomous vehicle of claim 10, wherein, in a state where the vehicle route is preset and the vehicle is driving according to the preset vehicle route (see column 23 lines 25-39), when the communication intensity value is determined to be equal to or less than the threshold value, the controller controls to search an 10alternative communication means (see column 33 lines 32-37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nickel et al. (2021/0294331) modified by Piemonte et al (2018/0283896).  
In regard to claim 9: Nickel et al. discloses the autonomous vehicle of claim 8, further comprising a user interface apparatus (see [0040]), Nickel et al. does not disclose wherein the controller outputs required time information or destination arrival time information, when the vehicle drives 5according to the set route, through the user interface apparatus; however Nickel et al. does disclose an autonomous vehicle capable of route planning (see [0040]), a vehicle capable of autonomously following a chosen route (see [0040]), and displaying route information to a vehicle occupant (see [0068]); Piemonte et al. teaches a controller which outputs arrival time information of an autonomous vehicle through a user interface (see [0018]), as it travels according to a set route (see [0032]), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the disclosure of Nickel et al. to incorporate the teachings of Piemonte et al., as doing so amounts to use of a known techniques to improve similar devices in the same way (please see MPEP 2143(I)).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ratnasingam (US 9672734) modified by Caveney (US 2016/0146618).  
In regard to claim 14: Ratnasingam does not disclose the autonomous vehicle of claim 10, wherein, in a state where the vehicle is driving in an autonomous driving mode, when the communication intensity value is determined to be equal to 15or less than the threshold value, the controller controls to be switched to a manual driving mode; however Ratnasingam does disclose a vehicle system which can be operated by a human driver and/or an autonomous vehicle system (see column 2 lines 60-65), and operating the vehicle with a combination of a driver and an autonomous vehicle system (see column 8 lines 61-64); Caveney teaches wherein, in a state where the vehicle is driving in an autonomous driving mode (see Fig. 4), when the communication intensity value is determined to be equal to 15or less than the threshold value (see Fig.4 and [0026]), the controller controls to be switched to a manual driving mode (see Fig. 4, [0026], and [0055]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Caveney with the disclosure of Ratnasingam, as doing so amounts to combining prior art elements according to known methods to yield predictable results, or use of a known technique to improve similar devices in the same way.
In regard to claim 15: Ratnasingam modified teaches the autonomous vehicle of claim 14, further comprising a user interface apparatus, 20wherein the controller controls the user interface unit to output information of switching to the manual driving mode (see Caveney [0054]) and, when a user input for switching to the manual driving mode is received through the user interface apparatus, controls to be65Attorney Docket No.: 20349-0413US1 Client Ref: LG19-353US-PC(16FVCT017PCO US01)switched to the manual driving mode (see [0055]).
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669

/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669